Case: 19-50421      Document: 00514986498         Page: 1    Date Filed: 06/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                                                             June 6, 2019
                                    No. 19-50421
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE LORENZO GRACIDA-INFANTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:19-CR-317-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The district court’s order granting the Government’s motion to detain
Jorge Lorenzo Gracida-Infante and reversing the magistrate judge’s order
setting conditions of bond is AFFIRMED. This court applies a deferential
standard of review when considering a district court’s pretrial detention order.
United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992); United States v.
Hare, 873 F.2d 796, 798 (5th Cir. 1989). Reviewing the record as a whole under


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50421    Document: 00514986498     Page: 2   Date Filed: 06/06/2019


                                 No. 19-50421

this deferential standard of review, we hold that Gracida-Infante has not
established his entitlement to relief.




                                         2